By the Court.

Benning, J.
delivering,the opinion.
[1.] The answer in this case labors under one general defect. The responses which'it makes to the allegations and interrogatories in the bill, are, for the most part, too general. They do not meet the allegations and' the interrogatories, allegation by allegation, interrogatory by interrogatory. The answer is hot, by a great deal, as particular and minute as the bill is.
The answer is defective too, but in a less degree, in not .setting forth, in some instances, the belief of the defendant.
It is true that the bill is so drawn as to make it a most tedious affair to answer it well. The statement of facts is not thrown into paragraphs; kindred, if not the same topics, are sometimes inserted in separate places; the interrogatories run even on, like the _ statement, with scarcely a break in them; still, the bill is such an one as must be well answered.
The question, whether an answer is sufficiently full or pot, may be determined by comparing the answer with the sort of answer which the bill, itself, calls upon the defendant to make. In Daniel’s Chancery Practice, it is said that “ the nature of *445'¿he answer which a plaintiff has a right to require from each ■defendant upon the record, is sufficiently shown by the form of ■words made use of in the. bill for requiring an answer, viz: * that the defendant may, upon his corporeal oath, according to the best and utmost, of his knowledge, recollection, information and belief, full, true, direct, perfect and sufficient answer make to all and singular the several matters and things hereinbefore contained; and that as fully and particularly-as if the same were here again repeated, and he thereunto severally and distinctly interrogated’”. (2 Darl. Ch. Pr. 246.) This is no doubt true.
The answer, .then, is to be such as these words require; and that whether the words are in the bill or not. The answer is to be made to all and “ singular” the “ several matters” in the bill, and'according, not only to the defendant's knowledge, but also according to his ^recollection, information and belief,.” Each sentence, each allegation, each- question, must receive its own particular answer. Of course, if the answer or answers to the interrogatory or interrogatories founded upon an allegation, are a full answer to the allegation, a separate answer to.the allegation need not be also given.
The answer, in this case, did not come up to what is thus required. The respects in which it is deficient, have already been indicated.
And because the answer did not, it was excepted to. Most of the exceptions were well founded. They should, therefore, have been sustained.. The judgment will indicate, particularly, which they áre that are sustained, and which over-ruled.